                                  Case 2:19-cv-00963-CMR Document 1 Filed 12/05/19 Page 1 of 1
JS 44 (Rev. 08/18)                                                                CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTIWCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                                        DEFENDANTS
    Complete Merchant Solutions, LLC                                                                                                   Federal Trade Commission

      (b)    County of Residence of First Listed Plaintiff _U_t_a_h_C_o_u_n_t~y____~                                                     County of Residence of First Listed Defendant
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                                 (IN l!.S. PLAINTIFF CASES ON/J)
                                                                                                                                         NOTE:   IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                 THE TRACT OF LAND INVOLVED.

      (C) Attorneys (Firm Name, Address, and Tele12.hone Number)                                                                          Attorneys (ff Known)
    Manning Curtis Bradshaw & Bednar t-'LLC, Jess M. Krannich
    136 E. South Temple, Ste. 1300, Salt Lake City, Utah 84111
    801-363-5678

II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                                             III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                                         "X" in one BoxfiJr Plaintiff
                                                                                                                                (For Diversity Cases Only)                                                           and One Box.for Defendanf)
01         U.S. Government               0 3     Federal Question                                                                                         PTF                      DEF                                               PTF       DEF
              Plaintiff                            (U.S. Government Not a Party)                                           Citizen ofThis State           0 I                      0 I          Incorporated or Principal Place       0 4      0 4
                                                                                                                                                                                                  of Business In This State

~2 U.S. Government                       0 4     Diversity                                                                Citizen of Another State                     O 2          0     2     Incorporated and Principal Place                    0 5         0 5
             Defendant                             (Indicate Cirizenship <!f Parries in Item Ill}                                                                                                  of Business In Another State

                                                                                                                          Citizen or Subject of a                      O 3          0     3     Foreign Nation                                      0 6         0 6
                                                                                                                             Forei tn Countt
IV NATURE OF< SUIT (Place an                           "X" in One Box Only)                                                                                                          CJ'1c<111ere or: Nature ors, Ult code oescnnt1ons.
I             CONTRiAG'fi                      -, '\...,             TDR'.ES      •'Ji     ... ·.   ·.P,. :i,   J'
                                                                                                                       ·· ::• llGltll•,llilTWli'll:/l'EJ'.llAL'foY\. ·:1;;:~ _-.     · 1 ":~·11(,(<!ltlJRTGY~'. C ,·;. ·• ' 11! ·"'""''S1IIA.m.tl'.tlilS·. · i         ·     I
0 110 Insurance                           PERSONAL INJURY                      PERSONAL INJURY                             0 625 Drug Related Seizme                        o 422 Appeal 28 use 15 s                              0 375 False Claims Act
0 120 Marine                         0    310 Airplane                       0 365 Personal lnjmy -                              of Property 21 USC 881                     0 423 Withdrawal                                      O 376 Qui Tam (31 use;.·
0 130 Miller Act                     0    3 15 Airplane Product                     Product Liability                      0 690 Other                                            28 use 157                                              3729(a))
0 1.40 Negotiable lnstrnment                    Liability                    0 367 Henlth Care/                                                                                                                                   0 400 State Reapportionment. . .....
0 150 Recove1y of Overpayment        0    320 Assault, Libel &                     Pharmaceutical                                                                                     >"                     ''.t
                                                                                                                                                                                         ·"                                   ""· 0 410 Antitmst
                                                                                                                                                                                                                        ,,,,-


       & Enforcement of Judgment                Slander                            Personal lnjmy                                                                                    0 820 Copyrights                             0 430 Banks and Banking
0 151 Medicare Act                   0    330 Federal Employers'                   Product Liability                                                                                 0 830 Patent                                 0 450 Commerce
0 152 Recove1y of Defaulted                     Liability                    0 368 Asbestos Personal                                                                                 0 835 Patent - Abbreviated                   0 460 Depo1tation
       Student Lonns                 0    340 Marine                               Injmy Product                                                                                             New Drug Application                 0 470 Racketeer Influenced and
       (Excludes Veterans)           0    345 Marine Product                       Liability                                                                                         0 840 Trademark                                      Corrupt Organizntions
0 153 Recovery of Overpayment                   Liability                     PERSONAL PROPERTY                                   ,,-~:',~ -~~ .,                             ·.,·.'      ,' ,\m~1 ".'~'f,-'i'IJlllT¥-.           0 480 Consumer Credit
       of Veteran's Benefits         0    350 Motor Vehicle                  0 370 Other Fraud                             0     710 Fair Labor Standards                            0 861H!A(l395ff)                             0 485 Telephone Consumer
0 160 Stockholders' Suits            0    355 Motor Vehicle                  0 371 Trnth in Lending                                       Act                                        0 862 Black Lung (923)                               Protection Act
0 190  Other Contract                          Product Linbility             0 380 Other Personal                          0     720 Labor/Management                                0 863 D!WC/D!WW (405(g))                     0 490 Cable/Sat TV
0 195 Conn·act Product Liability     0    360 Other Personal                       Property Damage                                        Relations                                  0 864 SS!D Title XVI                         0 850 Securities/Commodities/
0 196 Franchise                                lnjllly                       0 385 Property Damage                         0     740 Railway Labor Act                               0 865 RSI (405(g))                                   Exchange
                                     0    362 Personal lnjllly -                   Product Liability                       0     751 Family and Medical                                                                           (!( 890 Other Statut01y Actions
                                               Medical Malpractice                                                                        Leave Act                                                                               0 891 Agricultural Acts
I     REAL PROP!CR'l'Y                      CIVIL RIGHTS·                    · P·RIS   "lN mup'IJ:Ti'IluNS                 0     790 Other Labor Litigation                             l<,Jl;l)JiJRkLTA'XSUJTS.                  0 893 Environmental Matters
0 210 Land Condemnation              0    440 Other Civil Rights                 Habeas Col'pus:                           0     791 Employee Retirement                             0 870 Taxes (U.S. Plaintiff                  0 895 Freedom oflnformation. ·-.-·
0 220 Foreclosure                    0    441 Voting                         0   463 Alien Detainee                                      Income Security Act                                  or Defendant)                                Act                     · .. 1,.'
0 230 Rent Lease & Ejectment         0    442 Employment                     0   510 Motions to Vacate                                                                               0 871 !RS-Third Party                        0 896 Arbin·ation
0 240 Torts to Land                  0    443 Housing/                               Sentence                                                                                                 26 use 7609                         0 899 Administrative Proc~<lu.1;e
0 245 Tort Product Liability                   Accommodations                0   530 General                                                                                                                                              Act/Review or Appeal: of'
O 290 All Other Real Property                                                                                                                             1\it!~~i' J,~V ,,-,, ,.,,
                                     0    445 Amer. w/Disabilities -         0   53 5 Death Penalty                       i«'·                    ,.,r;.;                                                                                 Agency Decision
                                               Employment                        Othcl':                                   0     462 Naturalization Application                                                                   0 950 Constitutionality of
                                     0    446 Amer. w/Disabilities -         0   540 Mandamus & Other                      0     465 Other Immigration                                                                                    State Statutes
                                               Other                         0   550 Civil Rights                                        Actions
                                     0    448 Education                      0   555 Prison Condition
                                                                             0   560 Civil Detainee -
                                                                                      Conditions of
                                                                                                                                                                                                                                                                       ........
                                                                                      Confinement
V. ORIGIN            (Place an "X"inOneBoxOnly)
i::o( I.   Original          0 2 Removed from                      0     3   Remanded from                           0 4 Reinstated or                    0 6 Multidistrict
                                                                                                                                                      0 5 Transferred from                                                               0 8 Multidistrict
           Proceeding            State Court                                 Appellate Court                               Reopened
                                                                                                                             Another District                     Litigation -                                                                  Litigation ...
                                                                                                                             (1pec!fY)                            Transfer                                                                      Direct File
                                           Cite the U.S. Civil Statute under which you are filing (Do 1101 c/tej11ri.wllctio1111l st11t11tes 1111less d/ve1wlty):
                                            15 U.S.C. §§ 45 a, 53 b
VI. CA USE OF ACTION                      1-B-r-ie_f_d-es-c-ri-pt""io""n-o_f_.c._at""'"'1s'-e:-'-'------------------------------------
                                            Declaration that CMS has not violated the FTC Act
VII. REQUESTED IN     0                             CHECK IF THIS IS A CLASS ACTION                                              DEMAND$                                                      CHECK YES only if demanded in complaint:
     COMPLAINT:                                     UNDER RULE 23, F.R.Cv.P.                                                                                                                  JURY DEMAND:                        l"( Yes            ONo

VIII. RELATED CASE(S)
                                               (See        instructlon.1~:
      IF ANY                                                                 JUDGE                                                                                                 DOCKET NUMBER
    DATE                                                                         SIGNATURE OF ATTORNEY OF RECORD
    12/05/2019                                                                   /s/ Jess M. Krannich
    FOR OFFICE USE ONLY
                                                                                                                                                                   Case: 2:19-cv-00963
      RECEIPT II                  AMOUNT                                               APPL YING !FP
                                                                                                                                                                   Assigned To : Romero, Cecilia M.
                                                                                                                                                                   Assign. Date: 12/5/2019
                                                                                                                                                                   Description: Complete Merchant
                                                                                                                                                                   Solutions v. Federal Trade
                                                                                                                                                                   Commission
